DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Kakimoto on 9/10/2021.

The application has been amended as follows: 

4, line 1, delete “A conductive polymer” and replace with –-The conductive polymer--. 

In Claim 5, line 1, delete “A conductive polymer” and replace with –-The conductive polymer--. 

In Claim 6, line 1, delete “A conductive polymer” and replace with –-The conductive polymer--. 

In Claim 7, line 1, delete “A conductive polymer” and replace with –-The conductive polymer--. 

In Claim 8, line 1, delete “A conductive polymer” and replace with –-The conductive polymer--. 

In Claim 9, line 1, delete “A conductive polymer” and replace with –-The conductive polymer--. 

In Claim 12, line 3, after “a polyanion” add --having an excess anion group that does not contribute to doping and has been reacted with an amine compound or an epoxy compound--.
In Claim 13, line 1, delete “A method of producing” and replace with –-The method of producing--. 

14, line 1, delete “A method of producing” and replace with –-The method of producing--. 

In Claim 16, line 1, delete “A conductive polymer” and replace with –-The conductive polymer--. 

In Claim 17, line 1, delete “A conductive polymer” and replace with –-The conductive polymer--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art known to the Examiner is listed on the attached PTO 892 and 1449 forms.  US 2007/0096066 suggests that modification of excess anion groups in polyanion dopant for a conductive polymer may be desirable, however, does not suggest the use of an amine or epoxy compound as a reactive agent to control the level of doping nor would it be obvious as to why one of ordinary skill would select said groups for reaction with excess anion groups in the polyanion. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 

/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        




/jt/ 9/10/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761